             Case 1:19-cv-10200-DJC Document 12 Filed 05/22/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



JANE DOE


V.                                                    CIVIL ACTION NO. 19-10200-DJC


TODD McELROY




                                         Scheduling Order


Casper, J.

         This Scheduling Order is intended primarily to provide a reasonable timetable for discovery
and motion practice and to ensure the fair and just resolution of this matter, either by settlement or
trial, without undue delay or expense.

        Having conducted a Scheduling Conference between the parties pursuant to Local Rule
16.1(a), it is hereby ORDERED pursuant to Rule 16(b) of the Federal Rules of Civil Procedure and
Local Rule 16.1(f) that:

      1. Initial Disclosures. Initial disclosures required by Fed. R. Civ. P. 26(a)(1) must be
completed by June 5, 2019 .

       2. Fact Discovery.

               a.      Final Deadline. All discovery, other than expert discovery, must be completed
                       by September 30, 2019 .

       3. Status Conference. A status conference will be held on September 23, 2019 at 2:15PM
in Courtroom 11, 5th Floor.
           Case 1:19-cv-10200-DJC Document 12 Filed 05/22/19 Page 2 of 2



       4. Expert Discovery.

              a.      Plaintiff(s)’ trial experts must be designated and the information required by
                      Fed. R. Civ. P. 26(a)(2) must be disclosed by October 31, 2019 .

              b.      Defendant(s)’ trial experts must be designated and the information required by
                      Fed. R. Civ. P. 26(a)(2) must be disclosed by November 30, 2019 .

              c.      All trial experts must be deposed by January 15, 2020 .

       5. Summary Judgment Motions.

              a. Motions for summary judgment must be filed by October 31, 2019 .

               b. Opposition to summary judgment motions must be filed within 21 days after service
of the motion pursuant to Local Rule 7.1.

              c. All summary judgment filings shall conform to the requirements of Local Rule 56.1.




Date: May 22, 2019                                  /s/ Denise J. Casper
                                                    U. S. District Judge
